IN THE COURT OF APPEALS OF IOWA

                                 No. 19-0130
                          Filed December 16, 2020


JEFFREY SIMMERMAKER,
     Plaintiff-Appellant,

vs.

CEDAR COUNTY ATTORNEY,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Cedar County, Stuart P. Werling,

Judge.



      Jeffrey Simmermaker appeals the entry of summary judgment in favor of

the Cedar County Attorney in this action in which he alleged violations of his

constitutional rights. AFFIRMED.



      Jeffrey Simmermaker, Florence, Colorado, self-represented appellant.

      Carlton G. Salmons of Macro & Kozlowski, LLP, West Des Moines, for

appellee.



      Considered by Bower, C.J., Vaitheswaran, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


BOWER, Chief Judge.

       Jeffrey Simmermaker appeals the entry of summary judgment in favor of

the Cedar County Attorney in this action in which he alleged violations of his

constitutional rights. We affirm.

       In June 2018, Simmermaker filed this action pursuant to 18 U.S.C. § 1983,

against Jeffrey Renander individually and in his official capacity as the Cedar

County Attorney, asserting malicious prosecution, false imprisonment, defamation

of   character,   and    violations   of   Simmermaker’s     constitutional   rights.

Simmermaker’s original petition alleged Renander initiated an investigation of

Simmermaker “based on false evidence,” filed a search warrant for a residence

based on “fabricated evidence” from an un-vetted and unreliable confidential

informant, and “used evidence from [an officer] who stated . . . surveillance on the

residence . . . turned up ‘high drug traffic[].’” He also asserted Renander had a

conflict of interest at the time because he had been Simmermaker’s court-

appointed attorney in 2001.

       In an answer, Renander asserted he did not prosecute Simmermaker and

had dismissed the state charges filed against Simmermaker. The answer also

stated the federal government successfully prosecuted Simmermaker for criminal

charges, for which Simmermaker continues to be imprisoned.

       In July 2018, Simmermaker filed a motion to amend the petition to add

several additional defendants and claims, which the court allowed.1 Generally,


1The only defendant before this court is Renander.
      No service of the amended state petition was filed on the additional named
defendants—the Cedar County Sheriff’s Department, Warren Wethington, Matt
Jackson, Tipton Police Department, Lisa Kleppe, Brad Peck, and the Muscatine
                                          3


Simmermaker alleged the drug task force and police officers committed a number

of violations of his constitutional rights. The crux of Simmermaker’s claims against

Renander is listed in the petition’s “statement of facts”:

       35. In 2001 attorney Jeff Renander was appointed counsel to Plaintiff
       for a possession of marijuana charge.
               36. Plaintiff thinking he had the attorney, client privilege told
       Mr. Renander personal opinions about the Cedar Co. Police Force +
       the County Attorney’s office.
               37. County Attorney Jeff Renander used client’s personal
       opinions to maliciously + vindictively approve the investigation and
       used fabricated witness testimony without co[rr]oberating evidence
       to the witness[’s] credibility.
               38. County Attorney Jeff Renander conspired with all named
       defendants to maliciously prosecute.
               ....
               61. Jeff Renander should [have] recused himself instantly
       from investigation.         Jeff Renander has violated Plaintiff’s
       constitutional rights of attorney client privilege, by conspiring to
       maliciously prosecute and inadequate warrant application filing false
       police reports, with fabricated, biased testimony.

       The amended complaint asserted four “counts”; only the first and third have

any reference to Renander: (1) violations of 42 U.S.C. § 1983; Fourth and

Fourteenth Amendment rights, (2) violations of 42 U.S.C. § 1983; failure to train,

supervise, audit, and discipline excessive force; (3) violations of 42 U.S.C. § 1983;

malicious prosecution, illegal warrant affidavit application for search warrant,

fabricated witness testimony, illegal search of electronic devices, illegal strip




County Drug Task Force. The court granted a motion to dismiss for failure to serve
that was filed by the Tipton Police Department, Lisa Kleppe, and Brad Peck.
        Renander filed a motion with our supreme court to consider a federal court
decision filed August 4, 2020, which granted summary judgment on
Simmermaker’s 42 U.S.C. § 1983 claims filed in federal court. The supreme court
ordered the motion submitted with this appeal. Because the defendants involved
in that ruling are not before us (Cedar County, City of Tipton, Wethington, Jackson,
Kleppe, Peck, the drug task tactical team, Tipton firefighters, and the Mayor of
Tipton), the ruling has no bearing on this appeal.
                                          4


search; and (4) violations of 42 U.S.C. § 1983; unethical conduct, attorney-client

privilege violations, giving false or perjured evidence. With respect to the final

count, Simmermaker asserted Renander falsely stated he had not represented

Simmermaker in the past, Renander had violated his due process rights “by

approving an investigation, issuing an invalid search warrant affidavit to the

magistrate, . . . . filing false charges brought by a[n] illegal search + seizure from

fabricated witness testimony” and “viciously, vindictively and maliciously dismiss

charges against Plaintiff to be able to hand case to the Federal Government,

because of more severe penalties in the Government.”

         Renander filed an amended answer denying the allegations as to him and

asserted a number of affirmative defenses, including that he did not prosecute

Simmermaker for the criminal charges of which he was convicted, the charges he

did file were dismissed and custody was transferred to the United States Marshals

and because the charge for which Simmermaker was convicted has not been set

aside or revoked by other means, Simmermaker’s suit is barred by the doctrine

enunciated in Heck v. Humphrey, 512 U.S. 477 (1994), and any “lurking” state law

claims are barred under the doctrine of Cole v. Taylor, 301 N.W.2d 766 (Iowa

1981).

         Renander also filed a motion for summary judgment, supported by a

statement of undisputed facts, an affidavit, and attachments. In his affidavit,

Renander stated that following the May 12, 2017 execution of a search warrant at

the residence where Simmermaker was staying, Simmermaker was charged in

Cedar County for possession of methamphetamine.             Renander filed the trial

information in that case on June 22, 2017. Renander avows, “My next involvement
                                       5


in this case occurred on October 26, 2017, when I filed a motion to dismiss those

charges.   I did so because federal prosecuting authorities were taking over

prosecution of other felony drug charges against Mr. Simmermaker arising in

September, 2017.” The possession charge filed by Renander was dismissed.

      Renander’s affidavit also provides:

             4. I was only generally aware that officers of the Muscatine
      County Drug Task Force continued their investigation of Mr.
      Simmermaker after May, 2017. I had nothing to do with that
      investigation but am aware the Assistant Cedar County Attorney,
      Adam Blank, was aware of and assisted officers in that investigation.
      As a consequence of that continuing investigation, Mr. Simmermaker
      was charged on September 12, 2017 with three charges of the
      manufacture/delivery of methamphetamine. I attach as Renander
      Group Exhibit B the three (3) felony charges just mentioned filed in
      the Cedar County District Court. These three charges were
      eventually assigned Cedar County Case No. FECR 025021.
             5. Mr. Simmermaker was held in the Cedar County Jail
      beginning September 12, 2017, unable to post bond. . . .
             6. Mr. Simmermaker remained in the Cedar County Jail until
      October 26, 2017, at 11:15 a.m. [when] Mr. Simmermaker’s custody
      was transferred to the United States Marshalls as the United States’
      Attorney’s Office in Cedar Rapids was going to undertake federal
      prosecutions on the same factual bases shown in the state criminal
      charges, Group Exhibit B.
             7. As a consequence of the pending federal charges against
      Mr. Simmermaker, I filed a Motion to Dismiss in the state criminal
      case, FECR 025021. I attach as Renander Exhibit E a copy of the
      Motion to Dismiss filed on October 25, 2017. Also attached as
      Renander Exhibit F is a copy of the Order, filed on October 26, 2017
      granting dismissal of the three (3) felony charges against Mr.
      Simmermaker, signed by Judge Tom Reidel.
             8. To the best of my recollection and belief, the Motion to
      Dismiss I filed, Exhibit E, represents the only activity I took in
      connection with the three felony drug charges shown in Group
      Exhibit B.

      Renander argued he was entitled to summary judgment under the holding

in Heck:

      We hold that, in order to recover damages for allegedly
      unconstitutional conviction or imprisonment, or for other harm
                                          6


       caused by actions whose unlawfulness would render a conviction or
       sentence invalid, a § 1983 plaintiff must prove that the conviction or
       sentence has been reversed on direct appeal, expunged by
       executive order, declared invalid by a state tribunal authorized to
       make such determination, or called into question by a federal court’s
       issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for
       damages bearing that relationship to a conviction or sentence that
       has not been so invalidated is not cognizable under § 1983. Thus,
       when a state prisoner seeks damages in a § 1983 suit, the district
       court must consider whether a judgment in favor of the plaintiff would
       necessarily imply the invalidity of his conviction or sentence; if it
       would, the complaint must be dismissed unless the plaintiff can
       demonstrate that the conviction or sentence has already been
       invalidated.

512 U.S. at 486–87 (footnote omitted). Renander argued unless Simmermaker

could prove in his summary judgment resistance that his federal court drug

conviction imposed on June 13, 2018, “has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to

make such determination, or called into question by a federal court’s issuance of

a writ of habeus corpus,” the court was required to dismiss the amended complaint.

He added, “So long as Simmermaker remains in custody where his federal drug

conviction remains valid, Simmermaker is barred from suing under 42 U.S.C.

§ 1983.”

       Simmermaker filed a belated “verified response” to the motion for summary

judgment,2 which the district court read broadly as a resistance. He filed no other

supporting affidavit or documents.       In his certified response, Simmermaker



2 We believe Simmermaker’s “verification” in this late-filed response is better
described as a “certification.” See Iowa Rs. Civ. P. 1.413(1) (stating verification is
abolished but a party’s signature “shall be deemed a certificate” that the pleading
or filing is “well grounded in fact and is warranted by existing law or a good faith
argument for the extension, modification, or reversal of existing law; and that it is
not interposed for any improper purpose”), (4) (providing form of certification).
                                        7

asserted he was not claiming that probable cause did not exist regarding the

federal charges, which rested on subsequent action. He states the “initial raid” is

the “entire focus of Simmermaker in the instant case.” Because that “raid” was

based on information Simmermaker asserts was false and provided by an

unverified informant, the drug-related evidence was found in violation of his

constitutional rights. Simmermaker argued: “Had the state’s case been properly

dismissed for lack of probable cause to support the May 12, 2017 search and

seizure, there would not have been a later September 12, 2017 arrest of

Simmermaker, this time based on entirely separate and distinct ‘controlled buy’

evidence.”

      The district court entered summary judgment in favor of Renander and

dismissed Simmermaker’s claims.

      Simmermaker appeals, asserting the grounds on which the court granted

summary judgment are inapplicable. Renander argues that Simmermaker has

failed to properly challenge the motion for summary judgment, and alternatively,

that he is entitled to judgment as a matter of law under Heck and Cole.

      We review an order granting summary judgment for correction of errors at

law. Albaugh v. The Reserve, 930 N.W.2d. 676, 682 (Iowa 2019). “Summary

judgment is proper when the moving party has shown ‘there is no genuine issue

as to any material fact and the moving party is entitled to judgment as a matter of

law.’” Albaugh, 930 N.W.2d at 681; see also Iowa R. Civ. Proc. 1.981(3).

      Simmermaker seeks to distinguish Heck because he is not a “state

prisoner.” See 512 U.S. at 487 (“Thus, when a state prisoner seeks damages in a

§ 1983 suit, the district court must consider whether a judgment in favor of the
                                         8


plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

would, the complaint must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” (emphasis added)). He

also asserts that the unlawful activity about which he complains occurred before

the activity for which he was indicted and convicted.          He “challenges the

defendants’ use of investigation technique to procure probable cause for the actual

warrant.”

       We need not discuss Simmermaker’s attempt to distinguish Heck because

summary judgment is required on a more fundamental level noted by Renander.

Iowa Rule of Civil Procedure 1.981(5) states:

       Supporting and opposing affidavits shall be made on personal
       knowledge, shall set forth such facts as would be admissible in
       evidence, and shall show affirmatively that the affiant is competent
       to testify to the matters stated therein. . . . When a motion for
       summary judgment is made and supported as provided in this rule,
       an adverse party may not rest upon the mere allegations or denials
       in the pleadings, but the response, by affidavits or as otherwise
       provided in this rule, must set forth specific facts showing that there
       is a genuine issue for trial. If the adverse party does not so respond,
       summary judgment, if appropriate, shall be entered.

(Emphasis added.)

       Even as limited by Simmermaker’s “resistance,” that he is challenging

Renander’s involvement in the “investigation technique to procure probable cause”

for the May 2017 search warrant, he has provided no additional affidavit and has

set for no specific facts showing there is a genuine issue for trial. See Hudson v.

Williams, Blackburn & Maharry, P.L.C., No. 08-0577, 2009 WL 139501, at *4 (Iowa

Ct. App. Jan. 22, 2009) (“The bare conclusory statements contained in Hudson’s

resistance and statement of disputed facts are not sufficient to defeat the motion
                                            9

for summary judgment.”); see also Schulte v. Mauer, 219 N.W.2d 496, 500 (Iowa

1974) (stating it is “well-settled” that “a party must plead ultimate facts [by affidavits

or otherwise] and cannot rely upon conclusions themselves” in resisting summary

judgment). “To mount a successful resistance, the challenger must come forward

with specific facts constituting competent evidence in support of the claim

advanced.” Winkel v. Erpelding, 526 N.W.2d 316, 318 (Iowa 1995); see also

Hoefer v. Wis. Educ. Ass’n Ins. Tr., 470 N.W.2d 336, 338 (Iowa 1991) (“[T]here is

no genuine issue of fact if there is no evidence.” (citation omitted)).

       We accept as true Renander’s statement of undisputed material facts. See

Hildenbrand v. Cox, 369 N.W.2d 411, 413 (Iowa 1985). According to Renander’s

affidavit and supporting documents, his involvement came after the May 2017

search when he filed the trial information alleging possession of methamphetamine

and attached minutes of testimony. He also filed the motion to dismiss that charge

as well as subsequently filed-state charges.          Renander avows, “I was only

generally aware that officers of the Muscatine County Drug Task Force continued

their investigation of Mr. Simmermaker after May, 2017. I had nothing to do with

that investigation.” Simmermaker does not challenge the controlled buys that

occurred between August and September 2017 and led to the additional state

charges which, in any event, were later dismissed. And it is established those

controlled buys led to federal charges, Simmermaker was convicted, and remains

incarcerated in a federal correctional institution.

       We affirm the dismissal of Simmermaker’s 42 U.S.C. § 1983 claims against

Renander.

       AFFIRMED.